Citation Nr: 0815526	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hammer 
toe deformity.

2.  Entitlement to service connection for painful calluses, 
left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the RO that 
denied the veteran's claims.  The veteran filed a timely 
appeal of this determination to the Board.  

In August 2007, the veteran, accompanied by his 
representative, testified via videoconference at a Board 
hearing before the undersigned Acting Veteran's Law Judge.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In his August 2007 testimony, the veteran identified medical 
evidence that is relevant to his claims that has not been 
associated with the veteran's claims file.  Specifically, the 
veteran indicated that he had been seen shortly after service 
at the Dallas, Texas VA Medical Center (VAMC) in 1970 and 
1971 for his claimed foot conditions.  A review of the 
veteran's claims file indicates that the RO requested these 
records. A handwritten note on the request form says "N/R", 
but the source and meaning of this notation are unclear.  It 
is also unclear from the record of the VAMC ever responded to 
the RO's request.  

Upon remand, the RO should make an additional request for 
these records.  The veteran should also be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to his claims that have not already been associated 
with the veteran's claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c).  

Next, the Board notes that the veteran indicated, on both his 
entrance and separation medical histories, that he had "foot 
trouble."  No foot disabilities were indicated on either his 
entrance examination or his exit examination, and the 
veteran's service medical records do not indicate that the 
veteran sought treatment for any foot problems in service.  
The veteran has been diagnosed with hallux valgus, bunions to 
the bilateral feet, hammer toe deformities to the bilateral 
feet, pes planus, and painful calluses present to the 
bilateral feet.  No VA examination has been afforded to the 
veteran in connection with his current claims, but the Board 
notes that the veteran has been service-connected for shell 
fragment wound with painful callus, right heel.

Upon remand, if warranted by the evidence, the agency of 
original jurisdiction (AOJ) should afford the veteran a VA 
examination in connection with his claims in order to 
determine whether the veteran's diagnosed hammer toe 
deformities, and painful calluses of the left foot are 
conditions that were the result of his service, or possibly 
pre-existed his military service.  And if the veteran's 
conditions are found to have pre-existed the veteran's active 
military service, the VA examiner should be asked to address 
whether such conditions worsened in service beyond the 
natural progression of the disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any medical and 
treatment records for the veteran from 
the Dallas, Texas, VA Medical Center 
dated in 1970 and 1971.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if warranted by the 
evidence, the veteran should be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his bilateral hammer toe deformity and 
painful calluses, left foot.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a 
bilateral hammer toe deformity and 
painful calluses, left foot?  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a bilateral hammer toe 
deformity and painful calluses, left 
foot, did such disorders have their 
onset during his period of active 
service from July 1967 to July 1969, 
or were such disabilities caused by 
any incident that occurred during such 
active service?

(c).  Did a bilateral hammer toe 
deformity and painful calluses, left 
foot, exist prior to the veteran's 
period of active duty from July 1967 
to July 1969?  If so, state (if 
possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the veteran's service 
treatment records, including the 
entrance and separation medical 
histories that noted "foot trouble," 
and the veteran's entrance and 
separation examinations indicating no 
foot disabilities.

(d)  If a bilateral hammer toe 
deformity and painful calluses, left 
foot, preexisted the veteran's period 
of active duty, did such disorders 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
due to service, resulting in any 
current disability.  

(e).  If a bilateral hammer toe 
deformity and painful calluses, left 
foot, increased in disability during 
service, was that increase due to the 
natural progression of the disease?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, post-service treatment 
records, and the veteran's testimony 
before the Board.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the AOJ 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

